DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 5 is pending in the Amendment filed 09/15/2021. 
The rejections of record of claims 1-4 are withdrawn in view of Applicant’s cancellation of claims 1-4. 
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is maintained upon further consideration, as set forth below.  
The rejection of claim 5 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhou (CN 201375979 Y) is withdrawn in view of Applicant’s amendment to claim 5, requiring “the fluid nozzle extending beyond the front edge of the sidewall”. 
The rejection of claim 5 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by West (US 3606169 A) is withdrawn in view of Applicant’s amendment to claim 5, requiring “a fluid nozzle extending longitudinally from within the void formed by the center bore”.
However, claim 5 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by newly cited reference to Buehler (US 4809732 A).
Response to Arguments
Applicant’s arguments with respect to claim 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited Buehler (US 4809732 A) discloses an apparatus for clearing water from fluid containing systems using an apparatus, the structure of which meets each limitation of instant claim 5 [Abstract, Fig. 4].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “commercial vacuum hose” in claim 5 is a relative term which renders the claim indefinite. The term “commercial vacuum hose” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree [para. 0024], and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Commercial vacuum hoses are available in a wide range of inner circumferences, such that the scope of the claim is rendered indefinite by reference to an object that is variable. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Buehler (US 4809732 A).
5. Buehler discloses a hose clearing apparatus [Abstract; col. 1, lines 37-47; Fig. 1], comprising:

a fluid nozzle 34 extending longitudinally from within the void formed by the center bore, the fluid nozzle extending beyond a front edge of the sidewall 24 [Fig. 4];
a fluid coupler 36 extending from the rear wall 22 in a direction opposite the fluid nozzle 34 [Fig. 2, Fig. 4];
wherein the fluid nozzle 34 is coupled to the fluid coupler 36 [Fig. 4]; and
wherein the outer circumference of the cylindrical body is less than the inner circumference of a commercial vacuum hose to be cleared [col. 1, lines 37-47; Fig. 1].
As to the fluid nozzle, Buehler discloses a valve core 34 which is capable of acting as a fluid nozzle by virtue of the valve being openable to release a fluid [col. 2, lines 13-17]. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP § 2114.
As to the limitation, “less than the inner circumference of a commercial vacuum hose to be cleared”, this limitation is interpreted as intended use, but may be given patentable weight if amended to recite “configured to be less than the inner circumference of a commercial vacuum hose to be cleared.” See MPEP § 2114.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references to Tickle (US 5203361 A), Horger et al. (US 5992432 A), and Auer, Jr. (US 20090039181 A1) are cited to show conventional hose cleaning nozzles [Abstracts]; Russell et a. (US 20150102126 A1) is cited to show a conventional conical spray nozzle [Abstract, Fig. 1C]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713